Case 2:18-cv-00211-Z-BR Document 84 Filed 02/26/21                    Page 1 of 10 PageID 776



                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   AMARILLO DIVISION

     ALBERTO OVALLE,                              §
                                                  §
             Plaintiff,                           §   CIVIL ACTION
                                                  §   2:18-cv-00211-Z-BR
     V.                                           §
                                                  §
     UNITED RENTALS (NORTH                        §
     AMERICA), INC.,                              §   JURY TRIAL
                                                  §
             Defendant.                           §

                             DEFENDANT’S MOTION IN LIMINE

TO THE HONORABLE JUDGE OF SAID COURT:

          Before the voir dire examination of the jury panel, Defendant, UNITED RENTALS

(NORTH AMERICA), INC., presents its Motion in Limine in accordance with the Court’s

Amended Scheduling Order (Document #80). Defendant wishes to exclude matters that are inad-

missible, irrelevant, or prejudicial to the material issues of this case. If any party injects these

matters in this case through a party, an attorney, or a witness, it will cause irreparable harm to

Defendant’s case, which no jury would cure. If any of these matters are directly or indirectly

brought to the attention of the jury, Plaintiff will be compelled to move for a mistrial. In an effort

to avoid prejudice and a possible mistrial, Defendant makes its Motion in Limine concerning the

items below.

                                   I.   MOTION IN LIMINE

1.        Settlement Discussions. Any evidence, statement, argument, reference, or suggestion that

the parties have made, considered, or promised to accept, or will make, consider, or accept any

offer to compromise or settle the claims involved in this action. The matter to be excluded by this

paragraph includes the fact that settlement discussions have or have not taken place, the amounts
Case 2:18-cv-00211-Z-BR Document 84 Filed 02/26/21                     Page 2 of 10 PageID 777



of any offers of settlement, as well as statements or conduct of any party in connection with set-

tlement discussions. FRE 408.

AGREED_______ GRANTED_______ DENIED_______

2.     Documents not in evidence. Any evidence, statement, argument, reference, or suggestion

regarding the contents of any document not then admitted into evidence by the Parties, except: (1)

to establish the predicate for admissibility of that document, or (2) to impeach a witness then on

the witness stand.

AGREED_______ GRANTED_______ DENIED_______

3.     Wealth. Any evidence, statement, argument, reference, or suggestion comparing the

wealth of the parties, as well as any comment or reference regarding a party’s representation by

counsel at trial or the number of lawyers who are involved in a party’s representations as an indi-

cation of that party’s financial resources, wealth, or liability. This information is irrelevant to any

claim or defense, and the probative value of such evidence is substantially outweighed by the

danger of unfair prejudice, confusion of the issues, or misleading the jury. FRE 401, 402, 403.

AGREED_______ GRANTED_______ DENIED_______

4.     Wealth. Any mention, direct or indirect, Plaintiff Ovalle is under financial hardship. This

information is irrelevant to any claim or defense, and the probative value of such evidence is sub-

stantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the

jury. FRE 401, 402, 403.

AGREED_______ GRANTED_______ DENIED_______

5.     Costs of Defense. Any evidence, statement, argument, reference, or suggestion regarding

the costs or expenses incurred by Defendant in connection with the defense of this lawsuit. This
Case 2:18-cv-00211-Z-BR Document 84 Filed 02/26/21                  Page 3 of 10 PageID 778



information is irrelevant to any claim or defense, and the probative value of such evidence is sub-

stantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the

jury. FRE 401, 402, 403.

AGREED_______ GRANTED_______ DENIED_______

6.     Use of Documents and/or Exhibits. Any use of or comment or reference to the contents

of any animation, re-enactment, recreation, dramatization, photograph, video, document or exhibit

during voir dire, opening statements, examination/cross-examination and publication to the jury

testimony before such document or exhibit is admitted into evidence.

AGREED_______ GRANTED_______ DENIED_______

7.     Insurance. Any evidence, statement, argument, reference, or suggestion regarding insur-

ance coverage of any kind that Defendant has now or may have had at the time of the occurrence

made the basis of this suit. Such questioning improperly interjects insurance into the case. FRE

411.

AGREED_______ GRANTED_______ DENIED_______

8.     Insurance. Any interrogation of the venire panel or any individual potential juror as to any

connection with the insurance industry or being self-insured because such questioning improperly

interjects insurance into the case. If Plaintiff’s counsel is interested in determining whether any

such connection exists, he/she can do so by asking each individual potential juror about his or her

current or past occupation and that of those in their household, which should be sufficient for

Plaintiff’s purposes without harming Defendant by injecting insurance into the case. Such ques-

tioning improperly interjects insurance into the case. FRE 411.

AGREED_______ GRANTED_______ DENIED_______
Case 2:18-cv-00211-Z-BR Document 84 Filed 02/26/21                   Page 4 of 10 PageID 779



9.       Carlos Ortegon. Any evidence, statement, argument, reference, or suggestion by lay wit-

ness Carlos Ortegon that Plaintiff’s alleged injuries “hinder [his] ability to make a living and how

he interacts with his loved ones,”1 because such statements were made without personal

knowledge, and Plaintiff has failed to introduce any evidence to support a finding Carlos Ortegon

has personal knowledge to such matters. FRE 602.

AGREED_______ GRANTED_______ DENIED_______

10.      Carlos Ortegon. Any evidence, statement, argument, reference, or suggestion by lay wit-

ness Carlos Ortegon that Plaintiff’s incident was “a failure on everyone associated with the

branch,”2 because such statements were made without personal knowledge, and Plaintiff has failed

to introduce any evidence to support a finding Carlos Ortegon has personal knowledge to such

matters. FRE 602.

AGREED_______ GRANTED_______ DENIED_______

11.      Amarillo Family Physicians Clinic. Any evidence, statement, argument, reference, or

suggesting that a statement contained within a record of Plaintiff’s oncology physicians referenc-

ing the cause of, or any contributing factors to the cause of Plaintiff’s “foot drop” is a medical

opinion of a doctor, until Plaintiff has established the necessary predicate and foundation as to

whether that statement is a medical opinion, whether the Oncology doctor is qualified to render

such an opinion regarding orthopedic medical issues, or simply a note about what Plaintiff alleged

to his doctors. FRE 602, 701 and 702.

AGREED_______ GRANTED_______ DENIED_______

12.      Rainfall after the alleged March 28, 2017, Occurrence in Question. Any evidence,




1
    See URI 00111.
2
    See URI 00111.
Case 2:18-cv-00211-Z-BR Document 84 Filed 02/26/21                    Page 5 of 10 PageID 780



statement, reference, argument, or suggestion that rainfall occurred at or near the Defendant’s lo-

cation in Canyon, Texas after the date of the incident on March 28, 2017, because that information

is wholly irrelevant to the issues in this case and the probative value of such evidence is substan-

tially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury.

FRE 401, 402, 403.

13.    Undisclosed or unpled damages. Any evidence, statement, argument, reference, or sug-

gestion of damages claimed, whether economic, general, special or otherwise, which has not been

timely disclosed, proven up and properly calculated prior to trial as the same would unfairly sur-

prise and/or prejudice Defendant.

AGREED_______ GRANTED_______ DENIED_______

14.    Prior or ongoing lawsuits. Any evidence, statement, argument, reference, or suggestion

that Defendant may have been involved in any prior or ongoing lawsuits besides the current law-

suit, including specific settlements reached or verdicts rendered. This information is irrelevant to

any claim or defense, and the probative value of such evidence is substantially outweighed by the

danger of unfair prejudice, confusion of the issues, or misleading the jury. FRE 401, 402, 403.

AGREED_______ GRANTED_______ DENIED_______

15.    Other incidents/accidents. Any evidence, statement, argument, reference, or suggestion

of any other incidents, accidents, or disciplinary actions involving Defendant, outside of the scope

of the incident in question. This information is irrelevant to any claim or defense, and the probative

value of such evidence is substantially outweighed by the danger of unfair prejudice, confusion of

the issues, or misleading the jury. FRE 401, 402, 403.

AGREED_______ GRANTED_______ DENIED_______
Case 2:18-cv-00211-Z-BR Document 84 Filed 02/26/21                   Page 6 of 10 PageID 781



16.    Defendant’s Corporate Status. Any evidence, statement, argument, reference, or sugges-

tion Defendant’s corporate status as “foreign,” “alien,” or an out of state corporation or any other

similar comment in an attempt to draw upon any prejudices towards Defendant. This information

is irrelevant to any claim or defense, and the probative value of such evidence is substantially

outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury. FRE

401, 402, 403.

AGREED_______ GRANTED_______ DENIED_______

17.    Company responsibility. Any evidence, statement, argument, reference, or suggestion

from a lay witness, including, Plaintiff’s witnesses/relatives Irma Alonso and Robert Alonso, or

any medical expert, regarding whether they believe Defendant should take responsibility for its

actions, or lack thereof. The probative value of such evidence is substantially outweighed by the

danger of unfair prejudice, confusion of the issues, or misleading the jury. FRE 403. Further, such

information, unless properly established by evidence, is not based on personal knowledge and is

not admissible. FRE 602.

AGREED_______ GRANTED_______ DENIED_______

18.    Expert Reports. Any report(s) prepared by an expert in this case, as any such report con-

stitutes inadmissible hearsay, unless offered for purposes of impeachment. FRE 801, 802.

AGREED_______ GRANTED_______ DENIED_______

19.    Damages based on emotion. Any argument, comment or reference by counsel for

other parties, implying or suggesting that the jury or venire should attempt to “send a message,”

“set the safety standards in Texas” or any other such language which is calculated to have the jury

assess the damages based upon an emotional response rather than the evidence and the Court’s

charge. The probative value of such statements and/or questioning is substantially outweighed by
Case 2:18-cv-00211-Z-BR Document 84 Filed 02/26/21                    Page 7 of 10 PageID 782



the danger of unfair prejudice, confusion of the issues, or misleading the jury. FRE 403.

AGREED_______ GRANTED_______ DENIED_______

20.    Defendant’s Attorneys. Any comment or reference regarding Fee, Smith, Sharp & Vi-

tullo, L.L.P. as being a “defense firm” or “insurance firm.” This information is irrelevant to any

claim or defense, and the probative value of such evidence is substantially outweighed by the

danger of unfair prejudice, confusion of the issues, or misleading the jury. FRE 401, 402, 403.

AGREED_______ GRANTED_______ DENIED_______

21.    Defendant’s non-subscriber status or the existence of an Injury Benefit Plan. Any

evidence, statement, argument, reference, or suggestion to whether Defendant United Rentals had

statutory workers’ compensation insurance covering Plaintiff, or why Defendants were not a sub-

scriber to the Texas Workers’ compensation Act at the time of the alleged incident involved in this

litigation. Also, any reference to or evidence of any Injury Benefit Plan that relates to Plaintiff

Ovalle. This information is irrelevant to any claim or defense, and the probative value of such

evidence is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or

misleading the jury. FRE 401, 402, 403.

AGREED_______ GRANTED_______ DENIED_______

22.    Defendant’s payment of Plaintiff’s past medical expenses. Any evidence, statement, ar-

gument, reference, or suggestion Defendant paid Plaintiff’s past medical expenses, or provided

any financial support to Plaintiff for payment of his medical bills. This information is irrelevant to

any claim or defense, and the probative value of such evidence is substantially outweighed by the

danger of unfair prejudice, confusion of the issues, or misleading the jury. FRE 401, 402, 403.

AGREED_______ GRANTED_______ DENIED_______
 Case 2:18-cv-00211-Z-BR Document 84 Filed 02/26/21                    Page 8 of 10 PageID 783



23.     Rules, regulations, and standards. Any evidence, statement, argument, reference, or sug-

gestion any rules, regulations, or standards applicable to any organization or promulgated by any

organization unless such rules, regulation or standards were timely disclosed in discovery and

without a showing in the evidence that such matters would be applicable to the facts and circum-

stances involved in this case, and without first establishing the proper predication through a qual-

ified expert witness. FRE 701.

AGREED_______ GRANTED_______ DENIED_______

24.     Statutory, regulatory, and/or safety violations. Any evidence, statement, argument, ref-

erence, or suggestion regarding any statutory, regulatory and/or safety policy violation allegedly

committed by Defendant, regardless of when they occurred, unless and until the offering party first

establishes, outside the presence of the jury, that such alleged violations are the direct or proximate

cause of the incident; otherwise, alleged violations that lack the requisite causal connection to the

incident and are irrelevant and highly prejudicial. FRE 401, 403.

AGREED_______ GRANTED_______ DENIED_______

25.     Occupational Safety and Health Administration (“OSHA”). Any evidence, statement,

argument, reference, or suggestion Defendant violated any OSHA regulations at the building where

the incident occurred or any evidence, statement, argument, reference, or suggestion that Defendant

breached a standard of care by allegedly violating an OSHA Regulation. There is no evidence of

any OSHA investigation or violations, and Plaintiff’s own expert, Jason English, admits to same.

An OSHA violation does not create a presumption of negligence or relieve the plaintiff from prov-

ing each element of his negligence claim. Importantly, OSHA regulations do not establish negli-

gence per se, and OSHA regulations do not create a separate cause of action. Accordingly, any

OSHA standards are irrelevant to any claim or defense, and the probative value of such evidence is
 Case 2:18-cv-00211-Z-BR Document 84 Filed 02/26/21                   Page 9 of 10 PageID 784



substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading

the jury. FRE 401, 402, 403.

AGREED_______ GRANTED_______ DENIED_______

26.     Nonsubscriber and One-Percent Rule. That Plaintiff, his attorney, Plaintiff’s experts and

Plaintiff’s witnesses be precluded from mentioning, alluding to, or explaining that this is a nonsub-

scriber case or the implications of any “One-Percent Rule” as it is not a matter to be heard by the

jury and is misleading to the jury.

AGREED_______ GRANTED_______ DENIED_______




                                               Respectfully submitted,

                                               FEE, SMITH, SHARP & VITULLO, LLP


                                               /S/ JEFF C. WRIGHT

                                               JEFF C. WRIGHT
                                               State Bar No. 24008306
                                               RYAN T. FUNDERBURG
                                               State Bar No. 24101776
                                               Three Galleria Tower
                                               13155 Noel Road, Suite 1000
                                               Dallas, Texas 75240
                                               (972) 934-9100 Telephone
                                               (972) 934-9200 Facsimile
                                               jwright@feesmith.com

                                               ATTORNEYS FOR DEFENDANT
Case 2:18-cv-00211-Z-BR Document 84 Filed 02/26/21               Page 10 of 10 PageID 785



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the above and foregoing document has been E-served
upon all counsel of record on this the 26th day of February, 2021.


                                           /s/ Jeff C. Wright

                                  JEFF C. WRIGHT
